105 Ga. App. 738 (1962)
125 S.E.2d 537
STATE HIGHWAY DEPARTMENT
v.
THOMPSON.
STATE HIGHWAY DEPARTMENT
v.
ALEXANDER et al.
39444, 39453.
Court of Appeals of Georgia.
Decided April 10, 1962.
Eugene Cook, Attorney-General, Carter Goode, E. J. Summerour, Assistant Attorneys-General, Graydon D. Riddick, for plaintiff in error.
Mixon & Forrester, George M. Mixon, John R. Rogers, contra.
NICHOLS, Presiding Judge.
In both cases, the State Highway Department was condemning strips of land owned by the condemnees for highway purposes, and in both cases the remaining property not taken would be in two sections divided by limited-access highways, which would necessitate the condemnees having to travel to an overhead bridge which crossed such limited-access road in order to move from one section of their property to the part cut off by the limited-access *739 road. In both cases, the condemnees appealed the amount of the award of the special master to the jury and in each case, after verdict, the condemnor filed a motion for new trial on the usual general grounds, which was overruled by the trial court. The condemnor now assigns error on the judgments of the superior court denying such motions for new trial. Held:
The verdicts were within the range of the evidence and were authorized by the evidence, although smaller verdicts were also authorized. The verdicts had the approval of the trial court and cannot be disturbed by this court on appeal. See State Highway Dept. v. Reid, 52 Ga. App. 206 (182 S.E. 801); State Highway Dept. v. Porter, 96 Ga. App. 142 (99 SE2d 519); State Highway Dept. v. Jackson, 100 Ga. App. 704 (112 SE2d 356); and Adler v. Adler, 207 Ga. 394, 405 (61 SE2d 824).
Judgments affirmed. Frankum and Jordan, JJ., concur.